Citation Nr: 0948073	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  05-37 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to the Veteran's 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent 
for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.  A February 2005 rating decision 
granted service connection and an initial 50 percent rating 
for PTSD and a June 2005 rating decision denied service 
connection for CAD.

In October 2007, the Veteran testified during a personal 
hearing at the RO and, in August 2009, he testified during a 
hearing at the RO before the undersigned.  Transcripts of the 
hearings are of record.

The issue of entitlement to an initial rating in excess of 50 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is currently in effect for PTSD.

2.  Giving the Veteran the benefit of the doubt, the 
probative medical evidence of record is in equipoise as to 
whether his CAD is permanently made worse by or related to 
his service-connected PTSD.



CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, CAD is proximately 
due to or aggravated by his service-connected PTSD.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Information concerning 
effective dates and ratings for CAD will be provided by the 
RO.  If appellant then disagrees with any of those actions, 
he may appeal those decisions

Here, in light of the favorable decision below, the Board 
finds that any deficiency in the notice provided herein was 
not prejudicial to the Veteran nor would further development 
result in a more favorable result or be of assistance to this 
inquiry.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
"Court") held that a veteran need only demonstrate that there 
is an "approximate balance of positive and negative evidence" 
in order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background and Legal Analysis

Pursuant to 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.   Even if there is no record of 
cardiovascular-renal disease in service, its incurrence in 
service will be presumed if the disease was manifest to a 
compensable degree within one year after discharge from 
active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  While 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

The Veteran has argued that he has CAD due to his service-
connected PTSD. Secondary service connection may be granted 
for a disability that is proximately due to, or the result 
of, a service- connected disease or injury.  38 C.F.R. § 
3.310(a). When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
In addition, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc); see also 38 C.F.R. § 3.310(b).

The Veteran's service treatment records do not reveal 
complaints of, or treatment for, heart disease or similar 
ailment during active service.

Post service, the Veteran first demonstrated CAD symptoms in 
December 1990.  The Veteran has had several procedures to 
treat CAD any heart disease including cardiac catherizations 
and several stent placements.  The Veteran was instructed to 
stop smoking upon his diagnosis and has been compliant with 
this direction.

In November 2003 the Veteran was diagnosed with unstable 
angina.  

In February 2004 the Veteran received treatment at the 
Deborah Heart and Lung Center.  He complained of chest 
discomfort.  The Veteran was diagnosed with CAD.  The doctor 
described his condition as severe and advanced.  He stated 
that the Veteran was subject to some anginal attacks.

In December 2004, the Veteran was afforded a VA examination 
for PTSD.  During the examination the Veteran stated that 
that he felt his stress and worry contributed to his heart 
disease, but that Zoloft helped treat these symptoms.

In January 2005, D.T.G., D.O., submitted a signed statement 
on behalf of the Veteran.  Dr. D.G. stated that the Veteran 
had been under his care since 1996 receiving treatment for 
both CAD and PTSD.  In Dr. D.G.'s opinion, the Veteran's CAD 
and angina were worsened by the increased arousal and 
physiologic reactivity caused by PTSD.

An April 2005 VA examination report indicates that an 
examiner reviewed the Veteran's claims files and the letter 
from Dr. D.G.  The VA examiner did not find any corroboration 
in Dr. D.G.'s statement as to how the Veteran's CAD had 
actually been worsened by PTSD.  The VA examiner stated that 
the Veteran had chest pain as result of arousal and 
physiological reactivity caused by PTSD.  However, the 
examiner also noted that the Veteran did not report chest 
pain related to his PTSD symptoms during his VA examination 
for PTSD in December 2004.  The VA examiner found that there 
was no medical evidence that PTSD was a direct contributor to 
the development of CAD.  He also stated that, while the 
Veteran may have experienced angina as a result of additional 
adrenaline release from vivid flashbacks, the Veteran failed 
to mention this during his PTSD examination.  The examiner 
concluded that there was no relationship between the 
Veteran's CAD and PTSD.

In a letter dated in October 2007, the Veteran's treating VA 
cardiologist stated that the Veteran's service-connected PTSD 
aggravated his CAD.  This medical specialist said that the 
Veteran had stable angina with emotional stress or physical 
exertion.  The doctor cited medical research that associated 
stress and anxiety with angina.  According to this VA 
physician, there was "no question in [his] mind that the 
Veteran's PTSD had a significant relationship to his CAD".  
However, the VA cardiologist said that PTSD was not the sole 
cause of CAD, and it was impossible to quantify its 
contribution to the development of the Veteran's symptoms.  

In March 2008, another VA cardiologist reviewed the Veteran's 
medical records and opined that the Veteran's CAD and related 
congestive heart failure were not caused by, partially caused 
by, or aggravated by his service-connected PTSD.  He stated 
that the Veteran clearly had CAD and PTSD.  He found that the 
Veteran had congestive heart failure as a result of heart 
attacks related to CAD.  The examiner stated that the 
Veteran's previous tobacco habit was a contributing factor to 
CAD.  The examiner stated the Dr. D.G's opinion associating 
CAD and PTSD was not supported by evidence or reasoning.  The 
examiner said that it was possible that agitation from PTSD 
could bring out angina symptoms in a patient with CAD, but 
that CAD was not made worse by PTSD.  The examiner noted that 
the Veteran complained of chest pain only at rest at first, 
but over a year developed mild chest pain at a reasonable 
level of work on a Bruce protocol.  This suggested that any 
rest chest pain may have been a direct symptom of anxiety 
rather than myocardial ischemia though the Veteran has 
exertional angina.

Here the objective medical evidence reflects that the Veteran 
is currently diagnosed with CAD but there is no medical 
evidence directly associating the Veteran's CAD with active 
service.  He did not complain of heart trouble or seek 
treatment for any heart conditions while in service and has 
not suggested that his CAD was incurred during active duty.  

Rather, the Veteran maintains that his CAD is due to his 
service-connected PTSD.  As noted above, secondary service 
connection is granted when there is a current disability that 
has been associated with a current service-connected 
disability through competent medical evidence.

In this case, the probative and competent medical evidence of 
record is in equipoise as to whether the Veteran has CAD due 
to his service-connected PTSD.  The claims files contain four 
relevant medical opinions discussing the etiology of the 
Veteran's CAD and associated symptoms.  Two VA examiners (in 
April 2005 and March 2008) opined that the service-connected 
PTSD did not cause or aggravate the Veteran's CAD, even 
though it was shown that the Veteran's PTSD symptoms 
aggravated his angina.  However, two other opinions, from the 
Veteran's treating physicians, Dr. D.G (in January 2005) and 
his VA cardiologist (in October 2007), are to the effect that 
his CAD is aggravated by his service-connected PTSD.  

The Board finds the medical opinions competent and credible.  
The VA examiners thoroughly reviewed the Veteran's claims 
file and provided thoughtful explanations of their rationale.  
Additionally, the Veteran's treating physicians possessed 
specialized knowledge concerning his conditions from his 
history of medical treatment and provided rational opinions 
as to the etiology of his conditions.  All opinions offered 
were consistent with the Veteran's complaints and symptoms.  
Because the probative and objective evidence of record for 
and against the Veteran's claim for service connection for 
CAD is in relative equipoise, the Board will accord him the 
benefit of the doubt.  38 C.F.R. § 3.310(b); Allen, supra.

Accordingly, in resolving doubt in the Veteran's behalf, the 
Board concludes that service connection for CAD is in order.  
38 C.F.R. §§ 3.102, 3.310.


ORDER

Service connection for CAD, as secondary to service-connected 
PTSD, is granted.


REMAND

The Veteran also seeks an initial rating in excess of 50 
percent disabling for his service-connected PTSD disability.  
He contends that his condition is more severe than that 
contemplated by a 50 percent rating.

During his August 2009 Board hearing, the Veteran stated that 
his condition has worsened since his last VA examination in 
February 2008.  He admitted to experiencing nightmares and 
homicidal and suicidal ideation.  While the Veteran admitted 
to suicidal thoughts during the February 2008 VA examination, 
he denied a history of homicidal ideation at that time.  He 
also reported an increase in anger and anger management since 
his last examination.  The Veteran complained of nausea in 
the mornings caused by stress and other PTSD symptoms.

As well, there appears to be some discrepancy in how 
examiners perceive the severity of the Veteran's PTSD 
symtoms.  VA examiners in December 2004, December 2006, and 
February 2008 assigned scores of 45, 42, and 40, respectively 
on the Global Assessment of Functioning (GAF) scale, 
indicating some impairment in reality testing or 
communication or major impairment in areas such as work, 
school, judgment, thinking or mood.  "Severe" PTSD was 
noted in December 2006 and February 2008.  Although, these 
examiners also described the Veteran as neatly dressed, 
oriented, logical, and without any thought impairment. 
 
GAF is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV)). A GAF score is 
highly probative, as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 31 to 40 denotes behavior considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or an inability to function in 
almost all areas.  Id.  A GAF score of 41 to 50 denotes 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning. Id. 

The Board believes it would be helpful to have an examiner 
reconcile the assigned GAF scores and clinical findings 
reported in the recent VA examinations.

As the Veteran has argued that his symptoms have increased 
since his last VA examination in February 2008, the Board is 
of the opinion that he should be afforded a new VA 
examination to determine the current severity and all 
manifestations of his service-connected PTSD.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity); see also VAOPGCPREC 
11-95 (to the effect that, while a lapse of time in and of 
itself does not necessarily require a re-examination in 
rating cases, a further examination is needed in instances 
where the Veteran has reported a worsening in the disability 
since his last examination).

Furthermore, records from the Social Security Administratio 
(SSA) indicate that, in October 2004, the SSA found the 
Veteran totally unable to work and eligible for benefits 
primarily due to a cardiac disorder and, secondarily, due to 
a dysthymic disorder.  During his December 2004 VA 
examination, the Veteran said that he stopped working due to 
cardiac problems and, in a September 2007 signed statement, 
A.D, LSW, the Veteran's Vet Center therapist said the Veteran 
was not employable and was unemployable for four years.  But, 
in February 2008, the VA examiner noted that the Veteran was 
disabled due to his CAD and symptoms of PTSD.

For these reasons, the Board finds that an examination that 
also addresses the impact of the Veteran's service-connected 
PTSD on his employability is necessary in deciding this 
claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (noting 
that when entitlement to total disability evaluation based on 
individual unemployability (TDIU) is raised during the 
administrative appeal of the initial rating assigned for that 
disability, it is part of the claim for benefits for the 
underlying disability).

Additionally, during his recent hearing, the Veteran said 
that he continued to receive regular treatment from the 
Philadelphia VA medical center (VAMC) and Vet Center.  The 
claims file contains VA medical records dated through March 
2009.  He also testified that he was treated at the VAMC in 
Lakeland, New Jersey.  Here, the record suggests that 
additional VA medical evidence might be available that is not 
before the Board at this time.  Thus, an effort should be 
made to obtain additional VA and Vet Center medical records.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The RO/AMC should request all medical 
records regarding the Veteran's treatment 
at the VAMC in Lakeland, New Jersey; and 
at the VAMC in Philadelphia, for the 
period from March 2009 to the present.

2.  The RO/AMC should request all records 
regarding the Veteran's treatment at the 
Philadelphia Vet Center for the period 
from September 2007 to the present.

3.  Then, the RO/AMC should arrange for 
the Veteran to undergo a VA psychiatric 
examination, performed by a physician with 
expertise in evaluating PTSD, who has not 
previously examined him, to determine the 
current severity and all manifestations of 
his service-connected post-traumatic 
stress disorder.  All indicated tests and 
studies should be completed and all 
clinical manifestations should be reported 
in detail. The psychiatric examiner is 
requested to address the following:

a. the examiner should indicate, with 
respect to each of the psychiatric 
symptoms identified, whether such 
symptom is a symptom of the Veteran's 
service- connected PTSD.  

b. The examiner must provide an opinion 
concerning the degree of social and 
industrial impairment resulting from 
the Veteran's service-connected PTSD, 
including whether it is at least as 
likely as not (i.e., is there a 50/50 
chance) that PTSD, by itself, precludes 
the claimant from securing and 
following substantially gainful 
employment consistent with his 
education and occupational experience.  
Age may not be considered a factor in 
rendering this opinion.

c. The examiner is to assign a GAF 
score based on the impact of the 
Veteran's post traumatic stress 
disorder alone, and provide an 
explanation as to what the score 
represents.  If it is impossible to 
make such a distinction, the examiner 
must so state.

d.  A complete rationale for all 
opinions rendered must be provided.  
The examiner is particularly requested 
to address the GAF scores assigned by 
the VA examiners in December 2004 (45), 
December 2006 (42), and February 2008 
(40), and the reported clinical 
findings (that the Veteran was 
oriented, and thought logically and 
without any thought impairment).

4.  Thereafter, readjudicate the Veteran's 
claim for an initial rating in excess of 
50 percent for PTSD and entitlement to 
TDIU.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.  If 
the Veteran perfects an appeal as to the 
TDIU claim, it should also be returned to 
the Board of appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


